The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group II, claims 13-15 and 32-35, in the reply filed on 10/07/22 is acknowledged. Claims 1-12 and 16-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

The information disclosure statement filed 6/24/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication numbers of US Patent citation No. 1 and US Patent Application Publication citation No. 5 do not match the corresponding publication dates and/or the Patentee or Applicant names listed on the IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the tie plate dispenser (claim 34) and the step of sorting the tie plates (claim 35) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 13-15 and 32-35 are objected to because of the following informalities:
Throughout the claims, there is inconsistent use of both “the” and “said” to refer to the same previously recited element (e.g., in claim 13, line 5, “said bar” and “the bar” are both used). While either term per se is acceptable, the use thereof should be consistent throughout each set of claims (i.e., claims 13-15 and 32-35).
Also, in claim 15, line 1, “a” (1st occurrence) should apparently be deleted.
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 34 recites “moving the released tie plates to a tie plate dispenser”, while claim 35 recites “sorting said plurality of tie plates singularly on said conveyor”. Neither of these features is described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. While par. [0020] provides nominal (literal) support for these recitations, in no way does the specification adequately describe how or in what manner these features operate to perform the claimed functionalities, nor does it give any guidance as to the structural composition of either feature.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, line 5, the recitation “moving the bar to a conveyor aligning said bar with said conveyor” is unclear. It will be assumed applicant intended to recite --moving the bar to a conveyor and aligning said bar with said conveyor-- (or similar language). 
Claim 34, the recitation “the released tie plates” lacks clear antecedent basis.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-15 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al (US 201//0100248, cited by applicant) in view of Burke et al (US 8,070,409).
It is noted that Buckley incorporates by reference the disclosure of US Patent 7,421,952 to Taylor. Buckley shows a method of sorting tie plates, comprising: grasping a magnetic assembly 1100 with a utility vehicle 1000; activating at least one magnet depending from said assembly (implicit from Taylor, which discloses the magnetic assembly as being electromagnetic); picking a plurality of tie plates 900 with the at least one magnet; moving the assembly to a conveyor 3000 and aligning the assembly with said conveyor; and releasing said plurality of tie plates from said at least one magnet.
Buckley does not show the magnetic assembly to comprise a plurality of magnets depending from a bar, and as such does not show grasping a bar with the utility vehicle, activating a plurality of magnets depending from said bar, picking a plurality of tie plates with at least some of said plurality of magnets; moving the bar to a conveyor and aligning said bar with said conveyor; and releasing said plurality of tie plates from said at least some of said plurality of magnets.
Burke shows a method of picking up a plurality of metal objects W from a storage area 20 with a plurality of magnets 180, 182 depending from a bar 160, comprising grasping the bar with a robotic arm 50 (analogous to boom arm 1200 of Buckley), activating the plurality of magnets (the magnets can be electromagnets: see col. 5:54-63) depending from said bar, picking a plurality of the metal objects with at least some of said plurality of magnets; moving the bar to a conveyor 40 and aligning said bar with said conveyor (col. 6:63 to col. 8:4); and releasing said plurality of metal objects from said at least some of said plurality of magnets.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of Buckley by constructing the magnetic assembly as a plurality of magnets depending from a bar, so that the steps of the method would comprise grasping a bar with the utility vehicle, activating a plurality of magnets depending from said bar, picking a plurality of tie plates with at least some of said plurality of magnets; moving the bar to a conveyor and aligning said bar with said conveyor; and releasing said plurality of tie plates from said at least some of said plurality of magnets, as suggested by Burke, so that the tie plates could be properly aligned directly on the conveyor by the magnetic assembly without requiring the separate singulator mechanism 100/200/300 of Buckley.
Re claim 14, when modified as above the method would obviously further comprise powering on and off all of the plurality of magnets.
Re claim 15, as Burke discloses separate leads 170, 172 for the separate magnets, one of ordinary skill in the art would have deemed independently powering on and off a first portion of said plurality of magnets and a second portion of said plurality of magnets to be an obvious design expediency.
Re claim 32, when modified in the manner above, Buckley’s method of separating tie plates would obviously comprise the steps of: lowering a tie plate bar into a tie plate storage container 2000; powering on a magnet circuit to power on a plurality of magnets and retaining a plurality of tie plates; moving, with a hoist 1200, the tie plate bar over a conveyor 3000; un-powering the magnet circuit and releasing the plurality of tie plates on to the conveyor.
Re claim 33, when modified as above, Buckley’s method would clearly comprise moving the tie plate bar to the storage area.
Re claim 34 (to whatever extent the limitation may be given patentable weight in light of the rejection under 35 U.S.C. 112(a) set forth above in par. 8), when modified in the manner above, Buckley’s method would obviously further comprise moving the released tie plates to a tie plate dispenser along said conveyor (implicit from Buckley’s disclosure of “downstream delivery and deposit” of the tie plates from the conveyor to the track surface).
Re claim 35 (to whatever extent the limitation may be given patentable weight in light of the rejection under 35 U.S.C. 112(a) set forth above in par. 8), when modified in the manner above, Buckley’s method clearly comprises sorting said plurality of tie plates singularly on said conveyor.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show devices for moving ties or tie plates from a storage location into position adjacent a track surface for a track refurbishing operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs. The examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner, Art Unit 3652

10/17/22